DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5-7, 11-16, 18 and 20 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A method comprising: 
receiving audits from a first device by a second device over a communication channel, the audits associated with one or more components of the first device; 
analyzing the audits by the second device to generate an audit report of a status of the audits associated with a pre-generated image for the one or more components; and 
generating an augmented reality image for the one or more components by the second device based on the pre-generated image, the augmented reality image exhibiting [[as]] the status of the one or more components in the audit report of the one or more components of the first device.


For claim 2, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein the audit report comprises the status of the one or more components of the first device, wherein the status of the one or more components comprises a working state, a failure state or an about-to-fail state of the one or more components.

For claim 3, Examiner believes this claim should be amended in the following manner:
The method of claim 2, wherein the second device identifies a solution for the one or more components of the first device when the status of the one or more components corresponds to [[a]] the failure state or [[an]] the about-to-fail state of the one or more components.

For claim 5, Examiner believes this claim should be amended in the following manner:
The method of claim 3, wherein the second device determines an error margin by comparing an implementation of the solution for the one or more components on the first device with the solution for the one or more components identified by the second device.


For claim 6, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein the augmented reality image comprises a highlighted component based on the status of the one or more components in the audit report of the one or more components.

For claim 7, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein the augmented reality image comprises superimposition of the status of the one or more components on the pre-generated image or projection of the status of the one or more components on the pre-generated image.

For claim 11, Examiner believes this claim should be amended in the following manner:
The method of claim 1, further comprising, generating an augmented reality password to unlock or access the augmented reality image, wherein the augmented reality password comprises a sequence in which the one or more components of the first device are to be selected to unlock the augmented reality image.



For claim 12, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein the pre-generated [[images]] image for the one or more components are stored in the second device, wherein the second device fetches the pre-generated image from a server.

For claim 13, Examiner believes this claim should be amended in the following manner:
A system comprising: 
a first device comprising: 
a status detector unit adapted to detect status of 
an audit generation unit adapted to generate audits after receiving the status of the one or more components from the status detector unit; and 
a communication unit adapted to transmit the audits associated with the first device over a communication channel; and 
a second device comprising: 
a communication module adapted to receive the audits from the communication unit of the first device; 
an audit analysis unit adapted to analyze the audits to generate an audit report of [[a]] the status of the audits associated with a pre-generated image for the one or more components; and 
an augmented reality unit adapted to generate an augmented reality image for the one or more components based on the pre-generated image, the augmented reality image exhibiting [[as]] the status of the one or more components in the audit report for the one or more components of the first device.

For claim 14, Examiner believes this claim should be amended in the following manner:
The system of claim 13, wherein the augmented reality image comprises [[of]] a highlighted component based on the status in the audit report of the components.

For claim 15, Examiner believes this claim should be amended in the following manner:
The system of claim 13, wherein the augmented reality image comprises of a superimposition of the status of the one or more components on the pre-generated image or a projection of the status of the one or more components on the pre-generated image.

For claim 16, Examiner believes this claim should be amended in the following manner:
The system of claim 13, wherein the audit report comprises of the status of the one or more components of the first device, wherein the status of the one or more components comprises a working state, a failure state or an about-to-fail state of the one or more components.

For claim 18, Examiner believes this claim should be amended in the following manner:
The system of claim 13, wherein, the augmented reality unit is adapted to generate an augmented reality password to unlock or access the augmented reality image and the augmented reality password comprises a sequence in which the one or more components of the first device are to be selected to unlock the augmented reality image.

For claim 20, Examiner believes this claim should be amended in the following manner:
A method comprising: 
receiving audits from a first device by a server over a communication channel, the audits associated with one or more components of the first device; 
analyzing the audits by the server to generate an audit report of a status of the audits associated with a pre-generated image for the one or more components; and 
generating an augmented reality image for the one or more components by the server, based on the pre-generated image stored on the server, the augmented reality image exhibiting [[as]] the status of the one or more components in the audit report of the one or more components of the first device.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a status detector unit”, “an audit generation unit”, “a communication unit”, “a communication module”, “an audit unit” and “an augmented reality unit” in claims 13-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 12, 13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 100648048 B1, hereinafter “Choi”) (made of record of the IDS submitted 12/15/2020) (citations are with respect to the English translation attached to this Office Action) in view of Emeis et al. (U.S. Patent Application Publication 2017/0091607 A1, hereinafter “Emeis”) and Hill et al. (U.S. Patent Application Publication 2016/0313902 A1, hereinafter “Hill”).

For claim 1, Choi discloses a method comprising: receiving audits from a first device by a second device over a communication channel, the audits associated with one or more components of the first device (disclosing a first device as an electronic door look for generating audit information for an operation state of the components of the electronic door look such as dead bolt (pages 5-6); explaining the audit information association with the components of the electronic door lock is transmitted over a wireless communication network as a communication channel to a user device as a second device (pages 5-6)); and analyzing the audits by the second device to generate an audit report of a status of each of the one or more components (disclosing the user device informs a user of the user device of any abnormalities associated with the components of the electronic door lock as an audit report of the operation state as status of the components of the electronic door look so that user may take appropriate action such as replacement of the components of the electronic door lock (pages 3 and 5-6)).
Choi does not disclose a generated image for one or more components of a first device; and generating an augmented reality image for the one or more components by a second device based on the generated image, the augmented reality image exhibiting as a status of the one or more components of the first device.
However, these limitations are well-known in the art as disclosed in Emeis.
Emeis similarly discloses a system and method for auditing and determining status and operational information of components of a first device of a data center environment for presentation to a user on a user mobile device as a second device (Figs. 5 and 6A-E; and pages 4-5/par. 38). Emeis discloses video images as generated images of the components of the first device of the data center environment (Figs. 6A-E; page 7/par. 55). Emeis discloses the mobile device generates an augmented reality image for the components of the first device based on the video images so that the augmented reality image exhibits the status information of the components of the first device (Fig. 6E and page 7/par. 56). It follows Choi may be accordingly modified with the teachings of Emeis for generating an augmented reality image at its second device for exhibiting its status of its components of its first device from its audit information and report.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Choi with the teachings of Emeis. Emeis is analogous art in dealing with a system and method for auditing and determining status and operational information of components of a first device of a data center environment for presentation to a user on a user mobile device as a second device (Figs. 5 and 6A-E; pages 4-5/par. 38). Emeis discloses its use of augmented reality is advantageous in appropriately presenting status information and instructions for repairing components of a device of interest (page 7/par. 56). Consequently, a PHOSITA would incorporate the teachings of Emeis into Choi for appropriately presenting status information and instructions for repairing components of a device of interest. 
Choi as modified by Emeis does not specifically disclose a pre-generated image.
However, these limitations are well-known in the art as disclosed in Hill.
Hill similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 3A-B; page 5/par. 51; and page 6/par. 61-62). Hill explains a camera for a server may capture still images as pre-generated images for transmission to the user device so that the user device may generate augmented reality images from the still images for the components of the first device (page 4/par. 39-40; page 5/par. 51; and page 17/par. 165). It follows Choi and Emeis may be accordingly modified with the teachings of Hill to generate its augmented reality images based on pre-generated images of its components of its first device for exhibiting the status information of its audit report.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Choi and Emeis with the teachings of Hill. Hill is analogous art in dealing with a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 3A-B; page 5/par. 51; and page 6/par. 61-62). Hill discloses its use of a server is advantageous in capturing still images as pre-generated images for transmission to a user device for appropriately generating augmented reality images (page 4/par. 39-40; page 5/par. 51; and page 17/par. 165). Consequently, a PHOSITA would incorporate the teachings of Hill into Choi and Emeis for capturing still images as pre-generated images for transmission to a user device for appropriately generating augmented reality images. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 2, depending on claim 1, Choi as modified by Emeis and Hill discloses wherein the audit report comprises the status of the one or more components of the first device, wherein the status comprises a working state, a failure state or an about-to-fail state of the one or more components (Emeis similarly discloses a system and method for auditing and determining status and operational information of components of a first device of a data center environment for presentation to a user on a user mobile device as a second device (Figs. 5 and 6A-E; and pages 4-5/par. 38); Emeis discloses video images as generated images of the components of the first device of the data center environment (Figs. 6A-E; page 7/par. 55); Emeis discloses the mobile device generates an augmented reality image for the components of the first device based on the video images so that the augmented reality image exhibits the status information of the components of the first device such as the failure status of a hard drive component identified as a hard drive error (Fig. 6E and page 7/par. 56); and it follows Choi may be accordingly modified with the teachings of Emeis for generating an augmented reality image at its second device for exhibiting its status of its components of its first device from its audit information and report to appropriately indicate a failure state of its components).

For claim 3, depending on claim 2, Choi as modified by Emeis and Hill discloses wherein the second device identifies a solution for the one or more components of the first device when the status of the one or more components corresponds to a failure state or an about-to-fail state of the one or more components (Emeis similarly discloses a system and method for auditing and determining status and operational information of components of a first device of a data center environment for presentation to a user on a user mobile device as a second device (Figs. 5 and 6A-E; and pages 4-5/par. 38); Emeis discloses video images as generated images of the components of the first device of the data center environment (Figs. 6A-E; page 7/par. 55); Emeis discloses the mobile device generates an augmented reality image for the components of the first device based on the video images so that the augmented reality image exhibits the status information of the components of the first device such as the failure status of a hard drive component identified as a hard drive error (Fig. 6E and page 7/par. 56); Emeis further discloses identifying a solution to resolve the failure status of the components of the first device such as displaying instructions on how to replace the hard drive component (Fig. 6E and page 7/par. 56); and it follows Choi may be accordingly modified with the teachings of Emeis for generating an augmented reality image at its second device for exhibiting its status of its components of its first device from its audit information and report to appropriately indicate a solution to resolve the failure state of its components).

For claim 4, depending on claim 3, Choi as modified by Emeis and Hill discloses wherein the solution for the one or more components is exhibited in the augmented reality image along with the status of the one or more components of the first device (Emeis similarly discloses a system and method for auditing and determining status and operational information of components of a first device of a data center environment for presentation to a user on a user mobile device as a second device (Figs. 5 and 6A-E; and pages 4-5/par. 38); Emeis discloses video images as generated images of the components of the first device of the data center environment (Figs. 6A-E; page 7/par. 55); Emeis discloses the mobile device generates an augmented reality image for the components of the first device based on the video images so that the augmented reality image exhibits the status information of the components of the first device such as the failure status of a hard drive component identified as a hard drive error (Fig. 6E and page 7/par. 56); Emeis further discloses identifying a solution to resolve the failure status of the components of the first device such as displaying instructions on how to replace the hard drive component along with the indication of the hard drive error as the failure status (Fig. 6E and page 7/par. 56); and it follows Choi may be accordingly modified with the teachings of Emeis for generating an augmented reality image at its second device for exhibiting its status of its components of its first device from its audit information and report to appropriately indicate a solution to resolve the failure state of its components).

For claim 7, depending on claim 1, Choi as modified by Emeis and Hill discloses wherein the augmented reality image comprises superimposition of the status of a component on the pre-generated image or projection of the status of a component on the pre-generated image (Emeis similarly discloses a system and method for auditing and determining status and operational information of components of a first device of a data center environment for presentation to a user on a user mobile device as a second device (Figs. 5 and 6A-E; and pages 4-5/par. 38); Emeis discloses video images as generated images of the components of the first device of the data center environment (Figs. 6A-E; page 7/par. 55); Emeis discloses the mobile device generates an augmented reality image for the components of the first device based on the video images so that the augmented reality image exhibits the status information of the components of the first device so that the status information is overlaid for superimposition over the video images (Fig. 6E; page 7/par. 56 and page 8/claim 8); and it follows Choi may be accordingly modified with the teachings of Emeis for generating an augmented reality image at its second device for exhibiting its status of its components of its first device from its audit information and report; Hill similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 3A-B; page 5/par. 51; and page 6/par. 61-62); Hill explains a camera for a server may capture still images as pre-generated images for transmission to the user device so that the user device may generate augmented reality images from the still images for the components of the first device so that the status information is rendered for superimposition over its still images (page 4/par. 39-40; page 5/par. 51; and page 17/par. 165); and it follows Choi and Emeis may be accordingly modified with the teachings of Hill to generate its augmented reality images based on pre-generated images of its components of its first device).

For claim 8, depending on claim 1, Choi as modified by Emeis and Hill discloses wherein the communication channel between the first device and the second device corresponds to a short-range communication channel (Hill similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 3A-B; page 5/par. 51; and page 6/par. 61-62); Hill explains a communication channel between its first device and its second device may be implemented by short-range wireless technology (page 16/par. 147); and it follows Choi and Emeis may be accordingly modified with the teachings of Hill to implement its communication channel as a short-range communication channel to appropriately communication information between its first device and its second device).

For claim 9, depending on claim 1, Choi as modified by Emeis and Hill discloses wherein the first device corresponds to a lock and the second device corresponds to a user device or an augmented reality camera, wherein the augmented reality image is rendered on the user device (Choi discloses the first device as the electronic door look and the second device as the user device (pages 5-6); Hill similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 3A-B; page 5/par. 51; and page 6/par. 61-62); Hill explains a camera for a server may capture still images as pre-generated images for transmission to the user device so that the user device may generate augmented reality images from the still images for the components of the first device for rendering of the augmented reality images on the user device (page 4/par. 39-40; page 5/par. 51; and page 17/par. 165); and it follows Choi and Emeis may be accordingly modified with the teachings of Hill to generate its augmented reality images based on pre-generated images of its components of its first device for rendering on its user device).

For claim 10, depending on claim 1, Choi as modified by Emeis and Hill discloses wherein the augmented reality image is generated by an augmented reality camera, wherein the generated augmented reality image is communicated to a user terminal via a server (Hill similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 3A-B; page 5/par. 51; and page 6/par. 61-62); Hill explains a camera as an augmented reality camera for a server may capture still images as pre-generated images for transmission to the user device so that the server executes the techniques of generating the augmented reality images from the still images for the components of the first device for communication with the user device (page 4/par. 39-40; page 5/par. 51; and page 17/par. 165); and it follows Choi and Emeis may be accordingly modified with the teachings of Hill to appropriately generate its augmented reality images based on pre-generated images of its components of its first device at a server for transmission to its user device as a user terminal).

For claim 12, depending on claim 1, Choi as modified by Emeis and Hill discloses wherein the pre-generated images for the one or more components are stored in the second device, wherein the second device fetches the pre-generated image from a server (Hill similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 3A-B; page 5/par. 51; and page 6/par. 61-62); Hill explains a camera for a server may capture still images as pre-generated images for transmission to the user device so that the user device stores the still images in memory for subsequently generating augmented reality images from the still images for the components of the first device (page 4/par. 39-40 and 45; page 5/par. 51; and page 17/par. 165); and it follows Choi and Emeis may be accordingly modified with the teachings of Hill to appropriately generate its augmented reality images based on pre-generated images of its components of its first device where the pre-generated images are fetched from a server to be stored in memory of its second device).

For claim 13, Choi as modified by Emeis and Hill discloses a system (Choi discloses a network system (page 1)) comprising: a first device (Choi discloses a first device as an electronic door lock (page 1)) comprising: a status detector unit adapted to detect status of each of one or more components of the first device (Choi discloses the first device includes a processor for executing a self-diagnosis program as a status detector unit to detect an operation state as a status of the components of the electronic door look such as dead bolt (pages 2 and 5-6)); an audit generation unit adapted to generate audits after receiving the status of each of one or more components from the status detector unit (Choi discloses the first device includes the processor for executing the self-diagnosis program as an audit generation unit to generate audit information after detecting the operation state of the components of the electronic door look (pages 5-6)); and a communication unit adapted to transmit the audits associated with the first device over a communication channel (Choi discloses a transceiver as a communication unit to transmit the audit information for the electronic door look over a wireless communication network as a communication channel to a user device as a second device (pages 4-5)); a second device (Choi discloses the user device as the second device (pages 5-6)) comprising: a communication module adapted to receive the audits from the communication unit of the first device (Choi discloses the user device receives the audit information from the transceiver of the electronic door look (pages 4-5); Emeis similarly discloses a system and method for auditing and determining status and operational information of components of a first device of a data center environment for presentation to a user on a user mobile device as a second device (Figs. 5 and 6A-E; and pages 4-5/par. 38); Emeis discloses the user mobile device comprises an antenna as a communication module for receiving the status and operational information of a first device (pages 4-5/par. 31 and 38); and it follows Choi may be accordingly modified with the teachings of Emeis for implementing an antenna in its user device to appropriately receive its audit information from the communication unit of its first device); an audit unit adapted to analyze the audits to generate an audit report of a status of each of the one or more components, each audit associated with a pre-generated image for the one or more components (Choi discloses the user device informs a user of the user device of any abnormalities associated with the components of the electronic door lock as an audit report of the operation state as status of the components of the electronic door look so that user may take appropriate action such as replacement of the components of the electronic door lock (pages 3 and 5-6); Emeis similarly discloses a system and method for auditing and determining status and operational information of components of a first device of a data center environment for presentation to a user on a user mobile device as a second device (Figs. 5 and 6A-E; and pages 4-5/par. 38); Emeis discloses video images as generated images of the components of the first device of the data center environment (Figs. 6A-E; page 7/par. 55); Emeis discloses the user mobile device includes a processor for executing program instructions as an audit unit to generate an augmented reality image for the components of the first device based on the video images so that the augmented reality image exhibits the status information of the components of the first device as an audit report (Fig. 6E and page 7/par. 56); and it follows Choi may be accordingly modified with the teachings of Emeis for implementing an audit unit in its user device to generate an augmented reality image at its second device for exhibiting its status of its components of its first device from its audit information and report; Hill similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 3A-B; page 5/par. 51; and page 6/par. 61-62); Hill explains a camera for a server may capture still images as pre-generated images for transmission to the user device so that the user device may generate augmented reality images from the still images for the components of the first device (page 4/par. 39-40; page 5/par. 51; and page 17/par. 165); and it follows Choi and Emeis may be accordingly modified with the teachings of Hill to generate its augmented reality images based on pre-generated images of its components of its first device for exhibiting the status information of its audit report); and an augmented reality unit adapted to generate an augmented reality image for the one or more components based on the pre-generated image, the augmented reality image exhibiting as the status in the audit report for the one or more components of the first device (Emeis similarly discloses a system and method for auditing and determining status and operational information of components of a first device of a data center environment for presentation to a user on a user mobile device as a second device (Figs. 5 and 6A-E; and pages 4-5/par. 38); Emeis discloses video images as generated images of the components of the first device of the data center environment (Figs. 6A-E; page 7/par. 55); Emeis discloses the user mobile device includes a processor for executing program instructions as an augmented reality unit to generate an augmented reality image for the components of the first device based on the video images so that the augmented reality image exhibits the status information of the components of the first device as an audit report (Fig. 6E and page 7/par. 56); and it follows Choi may be accordingly modified with the teachings of Emeis for implementing an augmented reality unit in its user device to generate an augmented reality image at its second device for exhibiting its status of its components of its first device from its audit information and report; Hill similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 3A-B; page 5/par. 51; and page 6/par. 61-62); Hill explains a camera for a server may capture still images as pre-generated images for transmission to the user device so that the user device may generate augmented reality images from the still images for the components of the first device (page 4/par. 39-40; page 5/par. 51; and page 17/par. 165); and it follows Choi and Emeis may be accordingly modified with the teachings of Hill to generate its augmented reality images based on pre-generated images of its components of its first device for exhibiting the status information of its audit report).

For claim 15, depending on claim 13, Choi as modified by Emeis and Hill discloses wherein the augmented reality image comprises of a superimposition of the status of a component on the pre-generated image or a projection of the status of a component on the pre-generated image (Emeis similarly discloses a system and method for auditing and determining status and operational information of components of a first device of a data center environment for presentation to a user on a user mobile device as a second device (Figs. 5 and 6A-E; and pages 4-5/par. 38); Emeis discloses video images as generated images of the components of the first device of the data center environment (Figs. 6A-E; page 7/par. 55); Emeis discloses the mobile device generates an augmented reality image for the components of the first device based on the video images so that the augmented reality image exhibits the status information of the components of the first device so that the status information is overlaid for superimposition over the video images (Fig. 6E; page 7/par. 56 and page 8/claim 8); and it follows Choi may be accordingly modified with the teachings of Emeis for generating an augmented reality image at its second device for exhibiting its status of its components of its first device from its audit information and report; Hill similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 3A-B; page 5/par. 51; and page 6/par. 61-62); Hill explains a camera for a server may capture still images as pre-generated images for transmission to the user device so that the user device may generate augmented reality images from the still images for the components of the first device so that the status information is rendered for superimposition over its still images (page 4/par. 39-40; page 5/par. 51; and page 17/par. 165); and it follows Choi and Emeis may be accordingly modified with the teachings of Hill to generate its augmented reality images based on pre-generated images of its components of its first device).

For claim 16, depending on claim 13, Choi as modified by Emeis and Hill discloses wherein the audit report comprises of the status of the one or more components of the first device, wherein the status comprises a working state, a failure state or an about-to-fail state of the one or more components (Emeis similarly discloses a system and method for auditing and determining status and operational information of components of a first device of a data center environment for presentation to a user on a user mobile device as a second device (Figs. 5 and 6A-E; and pages 4-5/par. 38); Emeis discloses video images as generated images of the components of the first device of the data center environment (Figs. 6A-E; page 7/par. 55); Emeis discloses the mobile device generates an augmented reality image for the components of the first device based on the video images so that the augmented reality image exhibits the status information of the components of the first device such as the failure status of a hard drive component identified as a hard drive error (Fig. 6E and page 7/par. 56); and it follows Choi may be accordingly modified with the teachings of Emeis for generating an augmented reality image at its second device for exhibiting its status of its components of its first device from its audit information and report to appropriately indicate a failure state of its components).

For claim 17, depending on claim 13, Choi as modified by Emeis and Hill discloses wherein the first device corresponds to a lock and the second device corresponds to a user device or an augmented reality camera (Choi discloses the first device as the electronic door look and the second device as the user device (pages 5-6)), wherein the augmented reality image is generated by the augmented reality camera and the generated augmented reality image is communicated to a user terminal via a server (Hill similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 3A-B; page 5/par. 51; and page 6/par. 61-62); Hill explains a camera as an augmented reality camera for a server may capture still images as pre-generated images for transmission to the user device so that the server executes the techniques of generating the augmented reality images from the still images for the components of the first device for communication with the user device (page 4/par. 39-40; page 5/par. 51; and page 17/par. 165); and it follows Choi and Emeis may be accordingly modified with the teachings of Hill to appropriately generate its augmented reality images based on pre-generated images of its components of its first device at a server for transmission to its user device as a user terminal).

For claim 19, depending on claim 13, Choi as modified by Emeis and Hill discloses wherein the pre-generated image for the one or more components is stored in the second device, wherein the second device fetches the pre-generated image from a server (Hill similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 3A-B; page 5/par. 51; and page 6/par. 61-62); Hill explains a camera for a server may capture still images as pre-generated images for transmission to the user device so that the user device stores the still images in memory for subsequently generating augmented reality images from the still images for the components of the first device (page 4/par. 39-40 and 45; page 5/par. 51; and page 17/par. 165); and it follows Choi and Emeis may be accordingly modified with the teachings of Hill to appropriately generate its augmented reality images based on pre-generated images of its components of its first device where the pre-generated images are fetched from a server to be stored in memory of its second device).

For claim 20, Choi as modified by Emeis and Hill discloses a method comprising: receiving audits from a first device by a server over a communication channel, the audits associated with one or more components of the first device (Choi discloses a first device as an electronic door look for generating audit information for an operation state of the components of the electronic door look such as dead bolt (pages 5-6); Choi explains the audit information association with the components of the electronic door lock is transmitted over a wireless communication network as a communication channel to a service manager as a second device (pages 5-6); Emeis similarly discloses a system and method for auditing and determining status and operational information of components of a first device of a data center environment for presentation to a user on a user mobile device (Figs. 5 and 6A-E; and pages 4-5/par. 38); Emeis explains it is known for server to manage a system as a service manager for performing the functions of the system (page 2/par. 17); and it follows Choi may be accordingly modified with the teachings of Emeis to implement its second device as a server to appropriately perform the functions of its system); analyzing the audits by the server to generate an audit report of a status of each of the one or more components, each audit associated with a pre-generated image for the one or more components (Choi discloses the service manager informs a responsible entity of any abnormalities associated with the components of the electronic door lock as an audit report of the operation state as status of the components of the electronic door look so that the responsible entity may take appropriate action such as replacement of the components of the electronic door lock (pages 3 and 5-6); Emeis similarly discloses a system and method for auditing and determining status and operational information of components of a first device of a data center environment for presentation to a user on a user mobile device as a second device (Figs. 5 and 6A-E; and pages 4-5/par. 38); Emeis explains it is known for server to manage a system as a service manager for performing the functions of the system (page 2/par. 17); Emeis discloses video images as generated images of the components of the first device of the data center environment (Figs. 6A-E; page 7/par. 55); Emeis discloses the system generates an augmented reality image for the components of the first device based on the video images so that the augmented reality image exhibits the status information of the components of the first device (Fig. 6E and page 7/par. 56); and it follows Choi may be accordingly modified with the teachings of Emeis for generating an augmented reality image at the server for exhibiting its status of its components of its first device from its audit information and report; Hill similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 3A-B; page 5/par. 51; and page 6/par. 61-62); Hill explains a camera for a server may capture still images as pre-generated images so that the server executes techniques of generating augmented reality images from the still images for the components of the first device (page 4/par. 39-40; page 5/par. 51; and page 17/par. 165); and it follows Choi and Emeis may be accordingly modified with the teachings of Hill to generate its augmented reality images based on pre-generated images of its components of its first device for exhibiting the status information of its audit report); and generating an augmented reality image for the one or more components by the server, based on the pre-generated image stored on the server, the augmented reality image exhibiting as the status in the audit report of the one or more components of the first device (Emeis similarly discloses a system and method for auditing and determining status and operational information of components of a first device of a data center environment for presentation to a user on a user mobile device as a second device (Figs. 5 and 6A-E; and pages 4-5/par. 38); Emeis explains it is known for server to manage a system as a service manager for performing the functions of the system (page 2/par. 17); Emeis discloses video images as generated images of the components of the first device of the data center environment (Figs. 6A-E; page 7/par. 55); Emeis discloses the system generates an augmented reality image for the components of the first device based on the video images so that the augmented reality image exhibits the status information of the components of the first device (Fig. 6E and page 7/par. 56); and it follows Choi may be accordingly modified with the teachings of Emeis for generating an augmented reality image at the server for exhibiting its status of its components of its first device from its audit information and report; Hill similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 3A-B; page 5/par. 51; and page 6/par. 61-62); Hill explains a camera for a server may capture still images as pre-generated images so that the server executes techniques of generating augmented reality images from the still images for the components of the first device (page 4/par. 39-40; page 5/par. 51; and page 17/par. 165); and it follows Choi and Emeis may be accordingly modified with the teachings of Hill to generate its augmented reality images based on pre-generated images of its components of its first device for exhibiting the status information of its audit report).

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Emeis and Hill further in view of Tham (U.S. Patent Application Publication 2019/0114816 A1).

For claim 6, depending on claim 1, Choi as modified by Emeis and Hill does not disclose an augmented reality image comprises a highlighted component based on a status. 
However, these limitations are well-known in the art as disclosed in Tham.
Tham similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 12-15; page 2/par. 24 and page 6/par. 73). Tham explains the augmented reality image may include highlighted components that are color-coded to reflect a severity of the status of the highlighted components (page 6/par. 70 and 73). It follows Choi, Emeis and Hill may be accordingly modified with the teachings of Tham to highlight its components of its augmented reality image based on its status in its audit report of its components.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Choi, Emeis and Hill with the teachings of Tham. Tham is analogous art in dealing with a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 12-15; page 2/par. 24 and page 6/par. 73). Tham discloses its use of highlighting is advantageous in appropriately indicating a severity of status associated with corresponding components in an augmented reality image (page 6/par. 70 and 73). Consequently, a PHOSITA would incorporate the teachings of Tham into Choi, Emeis and Hill for appropriately indicating a severity of status associated with corresponding components in an augmented reality image. Therefore, claim 6 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 14, depending on claim 13, Choi as modified by Emeis and Hill discloses wherein the augmented reality image comprises of a highlighted component based on the status in the audit report of the components (Tham similarly discloses a system and method for auditing and determining status and operational information of components of a first device for presentation to a user on a user device as a second device as an augmented reality image (Figs. 12-15; page 2/par. 24 and page 6/par. 73); Tham explains the augmented reality image may include highlighted components that are color-coded to reflect a severity of the status of the highlighted components (page 6/par. 70 and 73); and it follows Choi, Emeis and Hill may be accordingly modified with the teachings of Tham to highlight its components of its augmented reality image based on its status in its audit report of its components).

Allowable Subject Matter
Claims 5, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to address any claim objections discussed above in the Detailed Action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613